DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 6 and 9 are amended.
No claim(s) is/are cancelled or added.
Claims 1-9 are currently pending for examination.

Response to Arguments
Applicant's arguments, see Remarks (on page 5-8), filed 03/09/2022, with respect to claim 1 have been fully considered and are moot in view of the new ground(s) of rejection.  The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “reduce transmission power of the device” in line 11. 
Nowhere in the specification discloses “reduce transmission power of the device” as claimed.
In light of the specification, the original specification ¶ [0028] recites as follow: 
[0028]	In an embodiment of the relay station, the relay station comprises a data storage device for storing said signal data, and said transmitter for transmitting said signal data from said data storage to said server. The data storage allows the relay station to process and resend the clean data. It also allows the relay station to wait for a better moment to send data to a (ground) server. Thus, transmitting power can be reduced and quality improved. The relay station may be smaller.
(Emphasis Added)
In view of the above, the specification does not clearly recite “reduce transmission power of the device” as claimed and only recites that the relay station (i.e., satellite)’s transmission power can be reduced. Since there is no recitation of reduce transmission power of the device in the specification, the written disclosure does not support to newly added limitation(s) in claim 1. Accordingly, the newly added limitation(s) is/are not supported by the specification.
Claims 6 and 9 recite similar features/limitations, and thus, rejected for the same reasoning. The rest of the dependent claims are also rejected as being dependency upon the rejected base claims.
For the purpose of examination, the examiner will interpret the claim as best understood.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0278033 A1) hereinafter “Wu” in view of Fleeter (US 6,317,029 B1) hereinafter “Fleeter”. 

Regarding claims 1, 6 and 9, Wu discloses a device in a population of devices arranged on earth, and which are to transmit data to a low earth orbit (LEO) satellite orbiting earth, said LEO satellite to receive signals from said population of devices, said signals including the data in data packages (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a method for transmitting a part of data to a low earth orbit (LEO) satellite orbiting earth (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a non-transitory computer program product for transmitting part of data from a device to a low earth orbit (LEO) satellite orbiting earth (see ¶ [0011] [0090], computer-readable medium comprising instructions), said device forming part of a population of devices arranged on earth and includes trajectory data of said LEO satellite (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), the device comprising:
a transmitter configured to transmit a signal that is part of said signals (see ¶ [0044-45] [0056], transmitting message/communication signals/information);
a data processor and a computer program which, when executing on said data processor (see ¶ [0011] [0090], computer-readable medium comprising instructions), is to calculate a Doppler shift based upon trajectory data of said LEO satellite (see ¶ [0044-45] [0069], receiving satellite usage/position/ephemeris data/information), and modify said signal to thereby compensate the Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another (see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).
Wu does not explicitly disclose reduce transmission power of the device.
However, Fleeter discloses a device in population of devices arranged spaced apart within an area on earth (see FIG. 1; see Col. 2, line 63 to Col. 3, line 8, a plurality of sensors are located at the ground (i.e., spaced apart within an area on earth) and
Wu in combination with Fleeter discloses use said trajectory data of said LEO satellite and use a relative position of said device to said LEO satellite to reduce transmission power of the device by only transmitting when said LEO satellite is either moving towards said population of devices or moving away from said population of devices (Fleeter: see Col. Col. 6, line 41 to Col. 7, line 55, the transmitter of sensor/device transmits a communication signal/data within the field of view of the satellite (i.e., in order a satellite to reach within the directional antenna’s field of view, the satellite is moving towards sensor/device) thereby reducing the power utilization (transmit power) of the sensor/device because only those sensors that are within the field of view of the satellite will receive and respond/transmit and Wu: see FIG. 1; see ¶ [0004] [0029], a plurality of user terminals and a gateway are in communication with the satellite and the satellite can communicate within its footprint/range).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide reduce transmission power of the device as taught by Fleeter, in the system of Wu, so that it would provide to reduce the power utilization of the sensor when the sensor is within the field of view of the satellite (Fleeter: see Col. 7, lines 43-48).

Regarding claim 2, the combined system of Wu and Fleeter discloses wherein said computer program is further configured to set said transmitter to modify a frequency of transmission of said signal to correct said Doppler shift, based upon at least one of a position of said LEO satellite (Wu: see ¶ [0044-45] [0069], receiving satellite usage/position/ephemeris data/information and see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).

Regarding claim 3, the combined system of Wu and Fleeter discloses wherein said computer program is further configured to use said trajectory data to set said transmitter to either transmit said signal when said LEO satellite is moving towards said population of devices or is moving away from said population of devices (Wu: see FIG. 1; see ¶ [0004] [0029], a plurality of user terminals and a gateway are in communication with the satellite and the satellite can communicate within its footprint/range; see ¶ [0044-45] [0069], receiving satellite usage/position/ephemeris data/information; see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts and Fleeter: see Col. Col. 6, line 41 to Col. 7, line 55, the transmitter of sensor/device transmits a communication signal/data within the field of view of the satellite (i.e., in order a satellite to reach within the directional antenna’s field of view, the satellite is moving towards sensor/device)).

Regarding claims 4 and 7, the combined system of Wu and Fleeter discloses wherein said transmitter comprises a modulator (Wu: see ¶ [0074], signals are demodulated by the satellite).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Fleeter further in view of De Gaudenzi et al. (US 2015/0351043 A1) hereinafter “De Gaudenzi”.

Regarding claims 5 and 8, Wu disclose wherein said modulator (see ¶ [0074], signals are demodulated by the satellite), but does not explicitly disclose using Enhanced Spread Spectrum Aloha (E-SSA).
However, De Gaudenzi discloses wherein said modulator comprises an Enhanced Spread Spectrum Aloha (E-SSA) modulator (see ¶ [0164], E-SSA demodulator).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using Enhanced Spread Spectrum Aloha (E-SSA) as taught by De Gaudenzi, in the combined system of Wu and Fleeter, so that it would provide to aim at improving the E-SSA by increasing the maximum achievable throughput (De Gaudenzi: see ¶ [0035]).
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462